DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 02/22/2021 has been received and entered into the case record.
Claims 3, 5, and 14-20 are canceled. 
Claims 1, 2, 4 and 6-13 are amended.
Claims 1, 2, 4 and 6-13 are pending in the application and have been considered on the merits. All arguments have been fully considered.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 contains a typographical error wherein the claim recites “the transporting is done is at 2 to 8 degree centigrade.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (WO2015100612A1; Google Patents; previously cited in the PTO-892 filed on 11/24/2020) in view of Grogan et al. (2007. Arthritis Rheum 56(2):586-595; previously cited in the PTO-892 filed on 11/24/2020) and Kedage et al (2010. Journal of Clinical Orthopedics and Trauma 1(1): 33-36; previously cited in the PTO-892 filed on 11/24/2020).
Regarding Claims 1 and 9, Duan et al. teaches a method of amplifying cartilage cells (i.e. chondrocytes) wherein 100mg-200mg of cartilage was harvested from a non-weight bearing area of the knee of a human via arthroscopy (Example 1). That cartilage sample is then cut up (i.e. minced) and digested in via collagenase in order to isolate the cells.  The cells are mixed with Ham’s F12 medium (i.e. nutrient media), serum, and FGF (i.e. growth factors). The method further comprises seeding the cells for cell expansion until the desired amount for surgical demand is reached (Example 1). Duan discloses that their method takes cells obtained from the cartilage at an amount of 105 amplified to 1-2 × 107 (i.e. 10-20 million) in 1-21 days (i.e. less than 4 weeks/28 days) but can be expanded according to the actual number of cells required, while the cells maintain the chondrocyte phenotype, without dedifferentiation into fibroblasts (i.e. P2 phase) (p. 3). The cells are separated via centrifugation in nylon mesh. The cells are then suspended again and subjected to analyses (Example 1). Duan et al. does not explicitly teach that the cells are expanded to obtain 48 million cells within 4 weeks (as in step 1d), characterized (as in step 1g) as having positive markers of CD44 and CD151 (as in claim 9) and then put into 1ml V shaped vials to be transported (as in step 1h).
Grogan et al. teaches a method for chondrocyte isolation and culture via collection of human cartilage tissue, mincing the sample, digesting it with collagenase and expanding the cells in DMEM. The cells were subjected to analyses and characterized as chondrocyte strains that expressed the cell markers of CD44 and CD151 that were found via antibodies and flow cytometry (p. 587). 
Kedage et al. teaches a method of administering a chondrocyte cell suspension wherein Chondron ™, a chondrocyte cell suspension in culture media, is aliquoted at a volume of 0.4 ml in a 1ml v shaped 
It would have been obvious to one of ordinary skill in the art to modify the method of amplifying and creating a chondrocyte cell suspension as taught by Duan et al. to characterize the cells as taught by Grogan et al. and have a final step of the process in placing the solution in a 1ml transparent vial for transport as taught by Kedage et al and with a reasonable expectation of success. An artisan would be motivated to characterize the cells and identify those that had CD44 and CD151 cell markers as cells which express these markers been shown to have high chondrogenic capacity (Grogan, p. 591). An artisan would further be motivated to place the characterized cell suspension in transparent vials as it is known in the art to place suspensions in culture vials and tubes. Furthermore, in the case of Chondron™ the vial is the source and part of the method of the to-be transplanted chondrocytes in suspension (Kedage et al., p. 25). An artisan would be motivated to obtain 48 million cells within 4 weeks in a culture process as Kedage demonstrates that vials which are effective in autologous chondrocyte implantation and repairing defects contain 12 million cells thus an artisan would be motivated to increase the number of cells obtained from the cartilage for commercial use (p. 35).
Regarding claim 2, Duan et al. teaches that the subject of the autologous treatment is a human patient (Abstract).
Regarding claim 4, Grogan et al. teaches that the culture medium (i.e. nutrient medium) utilized in their chondrocyte cultures is DMEM (p. 587).
It would be obvious to one of ordinary skill in the art to substitute DMEM for the Ham’s F-12 medium in the method taught by Duan et al. as a suitable nutrient culture media with a reasonable expectation of success as doing so would substitute known equivalents (i.e. Ham’s F-12 Medium and DMEM) for the same purpose of culturing and expanding chondrocytes for centrifugation and implementation. See MPEP 2144.06

Regarding claim 8, Duan et al. teaches testing the chondrocyte cell suspension for survival rate, mycoplasma, and endotoxin (Example 1). 
Regarding claims 10-12, Duan et al. does not teach mixing the chondrocytes obtained with a gel to apply to a defect site of knee of 1 to 20 cm2 by using arthroscopy or mini arthrotomy.
However Kedage et al. teaches that their method of administering a chondrocyte cell suspension comprises a matrix injectable gel that the cultured autologous chondrocytes are mixed with wherein the gel is a fibrin gel and is applied to defects of up to 20cm2 via arthroscopy and a blunt syringe into the defect site (p. 34-35; Fig 3). An artisan would be motivated to utilize the injectable fibrin gel of Kedage et al. with the cultured chondrocytes of Duan et al. to repair defects of 20cm2 as the composition is known to be an improvement over the first generation of autologous chondrocyte implantation in operation time, incision time, surgical techniques, application and treatment of larger defect sizes (Kedage et al, Table 1).
Therefore the invention at the time of the effective filing date would have been obvious to one of ordinary skill in the art. 

Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (supra) in view of Grogan et al. (supra) and Kedage et al (supra) as applied to claims 1, 2, 4, 6, and 8-12 above and Kim2014 (2014. Transplantation Proceedings, 46, 1139-1144).
	The combined teachings of Duan et al., Grogan et al. and Kedage et al. as applied to claims 1, 2, 4, 6 and 8-12 in the above 103 rejection make obvious a method of preparing a chondrocyte cell suspension wherein 100 mg of cartilage tissue is harvested from a non-weight bearing region of an adult human knee of a subject, mincing the tissue followed by digesting with collagenase for the isolation of chondrocyte cells, mixing the chondrocyte cells with nutrient medium, serum, and FGF, seeding the cells in a cell culture flask to reach 48 million within four weeks, centrifuging said cells and discarding the supernatant, mixing the cells with a nutrient medium (i.e. DMEM) to resuspend them, characterizing the 2 and the cells are characterized in that they are analyzed for CD44+ and CD151+ marker types as well as analyzed for survival rate, mycoplasma, and endotoxin.
	However, regarding claim 7, these references do not teach explicitly that the transporting of the chondrocyte cell suspension is done at 2 to 8 degrees centigrade. 
Kim2014 teaches optimization of storage conditions in autologous chondrocyte implantation and aims to show the importance of storage time and temperature for the quality of the isolated cells (Abstract). This study stored chondrocytes at various temperatures, in different solutions and for different durations of time in order to see effects such as characteristics of chondrocytes as well as viability.  Kim2014 teaches that DMSO as a preservation solution was not utilized at 4 degree centigrade (i.e. between 2 degree and 8 degree centigrade) preservation conditions because of its toxicity and interactions with the lipid bilayer in cell membrane and with intracellular enzymes, however cell culture media comprised of DMEM-F12 and FBS was used at this temperature (p. 1140, 1143). Furthermore, at 80 degrees Celsius in preservation solutions, the use of media alone was not considered as one of the conditions, because water forms ice crystals that can damage the cells (p. 1143).
It would have been obvious to one of ordinary skill in the art to store the chondrocytes prepared by the method made obvious by the combined references of Duan et al, Grogon et al. and Kedage et al. wherein the cells are suspended in a media when transported at a temperature of 4 degrees centigrade as taught by Kim2014 with a reasonable expectation of success. An artisan would be motivated to store the chondrocytes in media at 4 degrees Celsius as storage at temperatures lower than 4 degree celcius would cause the formation of ice crystals that can damage the cells in media (Kim2014, p. 1143).
Therefore, the invention as a whole would be obvious to one of ordinary skill in the art.

s 1, 2, 4, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (supra) in view of Grogan et al. (supra) and Kedage et al (supra) as applied to claims 1, 2, 4, 6, and 8-12 above and in further view of Kim2010 (2010. Knee Surg Sports Traumtol 18: 528-534). 
	The combined teachings of Duan et al., Grogan et al. and Kedage et al. as applied to claims 1, 2, 4, 6 and 8-12 in the above 103 rejection make obvious a method of preparing a chondrocyte cell suspension wherein 100 mg of cartilage tissue is harvested from a non-weight bearing region of an adult human knee of a subject, mincing the tissue followed by digesting with collagenase for the isolation of chondrocyte cells, mixing the chondrocyte cells with nutrient medium, serum, and FGF, seeding the cells in a cell culture flask to reach 48 million within four weeks, centrifuging said cells and discarding the supernatant, mixing the cells with a nutrient medium (i.e. DMEM) to resuspend them, characterizing the chrondrocyte cells and filling the suspension in transparent v shaped 1 ml vials and transporting them to the same subject. Furthermore, the cells are mixed with a fibrin gel for implantation in defects up to 20cm2 and the cells are characterized in that they are analyzed for CD44+ and CD151+ marker types as well as analyzed for survival rate, mycoplasma, and endotoxin. Furthermore, Kedage et al. shows that the cells can be administered to a defect via injection by a blunt needle/syringe (Fig 3).
	However, regarding claim 13, these references do not teach that the implantation is carried out using y-shaped cannula comprising a blunt needle.
	Kim2010 teaches a method of autologous chondrocyte implantation (ACI) utilizing chondrocytes in fibrin gel which are administered to deep cartilage defects via a dual syringe with a blunt needle wherein one syringe contains fibrinogen and the other contains cultured chondrocyte cell suspensions and thrombin and forms a y shape (Figure 1a-c) (i.e. y shaped cannula comprising a blunt needle). The method of culturing in Kim2010 was harvesting cartilage specimens from minimally weight-bearing portions of the knee, enzyme digestion via collagenase solution, seeding into flasks containing DMEM with FBS and then culturing up to 14 days in a primary culture. When confluency was reached, the cells were sub-cultured by trypsinizing, harvesting and plating to fresh tissue culture flasks with a larger surface area, when a sufficient number of cells were cultured the cells were harvested and transferred into 
	It would have been obvious to substitute the blunt needle of the combined references of Duan et al., Kedage et al. and Grogan et al. with the dual y shaped syringe comprising a blunt needle of Kim2010 with a reasonable expectation of success. As Kim2010 shows that the dual syringe utilized is a known and effective method of administering chondrocytes in a fibrin gel to cartilage defects and Kedage et al. shows that blunt syringes are utilized to administer chondrocytes in a fibrin gel, an artisan would be motivated to substitute Kedage’s needle for Kim2010s dual y shaped syringe comprising a blunt needle as doing so would be substituting known equivalents for the same purpose of administering chondrocytes mixed with fibrin gel to a cartilage defect utilizing arthroscopy. Furthermore, the utilization of the dual syringe provides for the administration of fibrin gel, thrombin and chondrocytes at the same time which provides for better structural and biological properties than the classic ACI technique (Kim2010, p. 531-532).
	Therefore, the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.


Response to Arguments
Applicant’s arguments filed on 02/22/2021 with respect to the new amendments under 103 have been fully considered and are persuasive as the previous limitation of transport, mixing with gel and 48 million cells in 4 weeks were previously optional. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in light of the new amendments which amend optional limitations to be part of the chondrocyte method via the incorporation of Kim2010 and Kim2014 to address these limitations.
on 02/22/2021 with respect to the references of Duan, Grogan and Kedage have been fully considered but they are not persuasive. 
On pages 6-8 of Applicant’s arguments, Applicant discusses how Duan, Grogan and Kedage fail to teach every limitation of claim 1. Applicant argues that Duan only discloses obtaining 100-200mg of cartilage (not 40-100mg) and that the instant specification teaches the claimed process having 40-60mg of cartilage. Additionally Duan does not teach producing not less than 48 million cells within four weeks and only 20 million cells for 12-21 days. 
	While Examiner agrees that Duan does not teach producing not less than 48 million cells within four weeks, it would be obvious that one of ordinary skill in the art could culture the amount of cells claimed within 28 weeks when in 12-21 days Duan cultures almost half of that amount. Furthermore, Duan is not relied upon for this limitation as Kedage addresses the newly non-optional limitation of 48 million cells in 4 weeks and how an artisan would be motivated to obtain such a number of cells. With respect to the argument that Duan only discloses obtaining 100-200mg, the instant claims recite 40-100mg and therefore the ranges overlap and Duan teaches the claimed amount of cartilage. Additionally, Applicant points to the instant specification for the range of 40-60mg, however this range is not recited in the claims.
	Applicant further discusses Grogan, in that Grogan does not cure the deficiencies of Duan and has an entirely different objective than the claimed invention as Grogan aims to perform cell sorting of a mixed population of cells. Grogan additionally only discloses a small cell population with CD44 and CD49 cell markers to be used for further study and that nowhere does it disclose CD44 and CD151 cell markers while the instant application provides cells with high chondrogenic potential that exhibits more than 90% positive expression for cell markers CD44 and CD151. Applicant also points to a reference (Barbero) within Grogan which utilizes 500 to 1000mg of tissue and thus does not cure the deficiencies of Duan. Finally, Applicant argues that although Kedage is a previous publication by the inventors the disclosure would not enable a person of skill in the art to reach the claimed process.

	Thus the arguments set forth by Applicant are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635